In sustaining Gilreath's First Assignment of Error, I would hold that he was entitled to cross-examine Steve Piatt. From that portion of the trial judge's decision recited in the opinion of this court, it is evident to me that the trial judge found that Gilreath was more in need of rehabilitation than incarceration, but doubted that Gilreath was capable of rehabilitation outside of jail, based upon Steve Piatt's report that efforts toward rehabilitation had failed — that Gilreath had not meaningfully availed himself of the opportunities for rehabilitation extended for him, and that, perhaps in consequence, Gilreath had little or no remorse and was at risk to repeat his offense.
It is entirely possible that even if Piatt's observations had been discredited or explained away, the trial judge would, nevertheless, have revoked probation, based on the subsequent "bizarre and scary" episode. However, since the trial judge wrote at some length concerning Piatt's report, in rendering her decision, I cannot conclude that the failure to extend to Gilreath the opportunity to cross-examine or to rebut Piatt was harmless.
In all other respects, I concur in this court's opinion.